Citation Nr: 1546048	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  07-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from January 1968 to December 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that increased the evaluation of status-post hemilaminectomy with debridement and degenerative changes of the lumbar spine to 40 percent effective November 9, 2005. 

The Veteran was scheduled for a Central Office hearing before a Veterans Law Judge in April 2008.  However, in February 2008, the Veteran submitted a statement indicating that he wished to withdraw his hearing request.

In November 2010, the Board denied entitlement to an evaluation in excess of 40 percent for service-connected lumbar spine disability, determined that the issue of entitlement to a TDIU was raised by the record, and remanded such issue for additional development.  

In November 2013, the Board denied entitlement to a TDIU. The Veteran subsequently appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2014 Order, granted the parties' Joint Motion for Remand, finding that the November 2013 Board decision did not adequately address the Veteran's educational and occupational history and erred in relying on an inadequate August 2012 VA examination.

In January 2015, the Board remanded the TDIU claim for action consistent with the JMR which included requesting any outstanding evidence, providing the Veteran with an additional VA examination, and obtaining an additional opinion.  After such development was accomplished, the RO readjudicated the claim in a June 2015 SSOC.  In response to this SSOC, the Veteran requested that his case be forwarded to the Board immediately for further appellate consideration and waived the right to have his case remanded to the Agency of Original Jurisdiction (AOJ) should any new evidence be submitted.  Later in June 2015, the Veteran submitted a private medical opinion, which upon review, is duplicative of a prior opinion already considered by the AOJ.

FINDING OF FACT

The Veteran's service-connected disabilities preclude him from obtaining and maintaining both physical and sedentary employment. 

CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis - TDIU Claim

The Veteran maintains that he is unemployable due to his service-connected disabilities.  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.   38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.

In this case, service connection is in effect for status-post hemilaminectomy of the lumbar spine with debridement and degenerative changes (rated as 40 percent disabling) and radiculopathy of the right lower extremity (rated as 20 percent disabling), for a combined rating of 50 percent.  The Veteran therefore does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU.   

Nevertheless, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration. Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).   It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him/her in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. 

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the non-reviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations. Accordingly, this contention is rejected."  Id.  at *5.  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105  (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id.  at *5 fn 4. 

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA. See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

Turning now to the relevant evidence in this case, on his application for TDIU received in December 2010, he reported that he last worked full-time as a paper inspector in 1989.  He indicated that he had a high school education and additional education in business school from 1974 to 1975.  He noted that his inability to lift, climb, and bend due to his service-connected disabilities were the reasons that he could no longer work.

In an October 2005 letter, a VA physician who works at a VA Community Based Outpatient Clinic (CBOC) stated that the Veteran's medical problems included lumbar sacral spine degenerative arthritis, disc disease, and radiculopathy.  The physician further stated that the Veteran continued to have lower back symptoms including restricted range of motion, pain, and an inability to sit or stand for any length of time.  The Veteran was unable to squat, crawl, duck walk, climb heights on ladders, and bend over without pain.  Recent radiographic studies showed degenerative changes and facet joint disease encroaching upon the lateral aspect of the spinal canal.  The Veteran was treated with opioid analgesics, rest, and therapy.  The physician indicated that the Veteran had a "failed back syndrome" which had become progressively worse over the years, rendering the Veteran medically disabled from any type of gainful employment whatsoever.  

The Veteran was provided a VA spine examination with a staff surgeon in January 2006.  He reported that after having back surgery, he was not able to continue working and was laid off.  He had been unemployed since 1987 and had undergone no further surgery.  The Veteran stated that he was seen by an orthopedic surgeon and fusion of the spine was recommended, but the Veteran declined given the success rate of only 50 percent.  He reported constant pain which was aggravated with walking more than 100 feet and then he had to stop due to back pain.  He was not able to stand more than 10 to 15 minutes and had to rest.  Sitting more than 10 minutes caused pain and he had to adjust his position frequently.  The Veteran was not driving due to back pain and was not able to sit without adjusting his position an average of every 10 minutes.  He had severe stiffness in the lower back and it usually took him 1 hour in the morning before he was able to walk.  He had fatigability as well as weakness in the lower back.  He was not able to lift more than 5 or 10 pounds without pain.  He could not stand while doing dishwashing.  He was unable to vacuum for more than a few minutes.  He saw his primary care physician at the CBOC an average of once per month and received medication.  The Veteran stated that he had periods of flare-ups with more pain and stiffness which occurred once or twice a week, lasting for a few hours each time.  During these flare-ups, he stayed in bed and received medication.  He used a cane for walking.  He stated that the pain was located in the lower back and extended to the right leg and foot.  He had numbness is the toes, especially in the right large toe.  Upon physical examination, the examiner noted that the Veteran seemed to be in mild distress due to back pain.  He was not able to walk with tip-toe or heel.  He walked slowly with the help of a cane.  There was evidence of muscle spasm, especially on the right perivertebral region and manipulation of the spine in the L5-S1 area was slightly painful.  Sensory to pinprick and touch in both lower extremities was 5/5.  Bilateral knee jerks were equal at 3/4, and ankle jerks were equal at 3/4.  No evidence of radiculopathy or muscle loss in either lower extremity.  Forward flexion of the thoracolumbar spine was to 30 degrees without pain, and from 30 to 35 degrees with passive motion with pain.  Backward extension was painless from 0 to 10 degrees and from 10 to 15 degrees with passive motion was painful.  Lateral flexion on the left and right were equal and painless from 0 to 10 degrees and from 10 to 20 degrees were painful.  Rotation was painless from 0 to 10 degrees and from 10 to 15 degrees was painful.  During examination, the Veteran expressed pain and the limitation in his range of motion was primarily due to pain.  The Veteran was asked to do a few minutes of exercise to evaluate range of motion after use, but he was not able to do it and evaluation of range of motion after use was not done.  Evaluation of range of motion after flare-ups was also not feasible.  The examiner noted that the Veteran had a computed axial tomography (CAT) scan of the lumbar spine in August 2005 which reported spondylotic changes, hypertrophic degenerative changes of the vertebrae, and facet joint disease of L5-S1.  There was no evidence of significant disc bulging or herniation at any level.  The diagnoses were of degenerative and spondylotic changes of the lumbar spine and status-post hemilaminectomy and debridement with severe limitation in range of motion due to pain. 

A January 2007 letter was provided by the same VA CBOC physician who authored the 2005 letter described above.  This physician stated that recently, the Veteran had been recommended to have fusion of the lumbar spine to help his constant pain, but since the success rate of this surgery is 50 percent the Veteran had declined this procedure at that time and the physician was in agreement with that decision.  The physician further stated that the Veteran had constant pain in his lower back.  He was only able to stand 10 to 15 minutes without resting and had to continually change position while sitting.  The examiner said that the Veteran was able to lift no more than 10 to 15 pounds.  The Veteran had great difficulty just doing any type of chores around the house.  The examiner reported that physical examination showed that the Veteran walked with a limp and obviously with pain; bilateral straight leg raise was positive at 30 degrees; forward flexion was painful at 10 to 15 degrees and at 15 degrees with passive motion; backward extension was painful at less than 10 degrees and less than 10 degrees with passive motion; lateral flexion on the left and right was painful at less than 10 degrees; and there was decreased sensory in the right lower extremity to pinprick.  

The January 2007 physician also noted that during the four years he had been caring for the Veteran at the VA clinic, his lower back condition had worsened on a clinical basis and CAT scans of the lumbar spine done in 2004 and 2005 documented a progressive worsening of his spine.  The Veteran's diagnoses were of lumbosacral spine disc disease, lumbar radiculopathy, degenerative arthritis of the lumbar spine, spondylotic changes, and bilateral L4-L5 facet joint disease encroaching upon the lateral aspect of the spinal canal.  The physician opined that the Veteran's lumbosacral spine disease had reached a point at which he was totally and permanently disabled due to the above medical conditions.  

A November 2007 VA examination for other conditions noted the Veteran's gait was antalgic with normal posture.  He sat crookedly in the chair to keep his weight shifted off the right side.  Sensory examination was significant for right-sided dysthesia to the distal anterolateral third of the thigh and in the posterior hip region.  The Veteran reported light touch in that region to be "prickly" in comparison to the left leg.  There was positive straight leg raise on the right side at 60 degrees.  Waddell's testing was negative.  The diagnoses included right lower extremity radiculopathy in sciatic nerve distribution. 

VA provided the Veteran with an examination of the spine in March 2012.  The examination report reflects that the Veteran had undergone five back surgeries, and experienced severe chronic low back pain, rated as 10/10, with radiation into the right buttocks and leg and numbness in the right great toe.  The Veteran stated that he had had incapacitating episodes requiring physician-prescribed bed rest of at least two weeks but less than four weeks duration.  The examiner noted that the Veteran's service-connected low back condition impaired ambulation, sitting, lifting, carrying, bending, stooping, and ability to travel.  The pain was severely distracting.  Right lower extremity showed moderate constant pain, severe intermittent pain, moderate paresthesias, and moderate numbness of the sciatic nerve roots.  Right lower extremity radiculopathy was noted to be severe.   The examiner determined that the Veteran's low back disability precludes any physical labor.  Diagnosis was severe degenerative disc disease (DDD) of the lumbar spine with radiculopathy.  

In an August 2012 addendum, the examiner reiterated that the Veteran's back disability precludes physical labor, such as factory assembly or manual labor.  The examiner also noted that the back condition impaired prolonged standing and results in distractions due to chronic pain but did not preclude all sedentary employment.   The examiner concluded that the Veteran could engage in sedentary employment considering the symptomatology of both his lumbar spine and radiculopathy of the right lower extremity.  The examiner also stated the Veteran's mild urinary leakage was not caused by his service-connected lumbosacral spine disability. 

In May 2015, the Veteran was provided an additional VA examination of the thoracolumbar spine by the same examiner who examined him in March 2012 and provided the August 2012 addendum.  Physical examination revealed scars consistent with the medical history of lumbar laminectomy and spinal cord stimulator placement and removal.  Physical examination also confirmed the presence of right lower lumbar tenderness and a right lumbar radiculopathy affecting the L5 nerve root and the lumbar spine x-rays show degenerative changes at that level.  The examiner stated that chronic lumbar spine conditions, such as the Veteran's, are frequently aggravated by the performance of manual labors.  

The VA examiner stated that his previous opinion still stands,  reiterating that the Veteran's lumbar spine disability and radiculopathy precludes him from performing physically demanding jobs involving lifting, stooping, bending, carrying;  performing manual labors; and performing repetitive assembly-line mechanical tasks.  The examiner also noted that the Veteran utilizes a narcotic-based pain regimen which precludes employment driving vehicles or operating dangerous machinery.   However, the examiner determined that the Veteran is not precluded from engaging in sedentary work, noting that the Veteran is not considered to be limited to low-skilled manual labor jobs based on his educational and vocational background (2 years of business school following high school and experience in sales and x-ray technology).  The examiner noted that the Veteran can travel and ambulate to the VAMC without a wheelchair or assistance, can sit in the exam room without visible distress, and can transfer to and from the exam table without assistance or visible distress.  The examiner stated that he was unable to independently verify the Veteran's attestations of being unable to perform sedentary work, and concluded that the Veteran is able to perform sedentary work and is therefore not unemployable.

The Veteran's private family practice physician, Dr. M.D.G., provided January and June 2015 correspondence in which she noted that the Veteran had been a patient of hers since November 2010.  Dr. M.D.G. opined that the Veteran is permanently disabled due to his service-connected lumbar spine disability.  The physician stated that the Veteran is not able to sit for a prolonged period of time, and is unable to lift, walk, or stand for prolonged periods of time due to chronic pain.  Dr. M.D.G. stated further that the Veteran is not a candidate for surgery at this time and is rather treated with medications that keep him functional, but in no way provide the kind of relief that would enable him to work again.  Dr. M.D.G. concluded that the Veteran is unable to be employed in any kind of employment, especially gainful employment, due to his spine pathology.  

Based on this evidence, and resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected lumbar spine disability and radiculopathy preclude all forms of employment.  The medical evidence clearly demonstrates that these service-connected disabilities preclude physical/manual labor.  Thus, the dispositive issue here is whether the Veteran's service-connected disabilities also preclude sedentary work.  The VA examiner who conducted the March 2012 examination provided an August 2012 addendum in which he determined that the Veteran's service-connected disabilities do not preclude all sedentary employment.  Nonetheless, as determined in the JMR, this August 2012 VA addendum is inadequate because it failed to provide rationale as to how the Veteran could perform sedentary work given that he is not able to sit for prolonged periods of time and unable to concentrate. 

Due to the noted deficiencies in the August 2012 addendum, the same examiner was given an opportunity to provide an additional addendum, and in May 2015, he again opined that the Veteran's service-connected disabilities do not preclude sedentary work.  The VA examiner noted the Veteran was not limited to low skill manual jobs given his education and work experience; he noted the absence of any visible signs of discomfort in the waiting room and during the examination; and stated that he was unable to independently verify the Veteran's attestations of being unable to perform sedentary work.  

However, the Board also finds the May 2015 rationale to be inadequate.  First, the VA examiner appears to challenge both the competency and credibility of the Veteran's assertion that he has back and leg pain with prolonged sitting and standing.  However, the law provides that laypersons, such as the Veteran, are competent to report symptoms that they have first-hand knowledge of, such as pain while sitting or standing for long periods of time.  Therefore, the Veteran has competently reported his inability to sit and stand for prolonged periods of time, and the Board has no reason to doubt the credibility of his assertions.  Even the examiner acknowledged that one could reasonably conclude that the Veteran is unable to perform sedentary work if his reports were deemed accurate.  Second, while the examiner stated that he was unable to independently verify the Veteran's functional impairment during the examination, the Board notes that such was not required.  Rather, the examiner was asked to base his opinion on all evidence of record, not just on an isolated examination.  Third, the Board points out that the VA examiner's observation of the Veteran during the examination and in the waiting room is not akin to observing his functionality over a prolonged period of time, i.e., an 8-hour work day.  Finally, while the examiner noted that the Veteran had two years of business school, the Veteran actually reported having only one year of business education, from 1974 to 1975, and the Board notes that there is no evidence of a college education.  For these reasons, not only is the 2015 addendum inadequate, it provides little to no probative value.  

Nonetheless, the remaining opinions of record - those authored by the VA CBOC physician in October 2005 and January 2007, and Dr. M.D.G. in 2015- support the Veteran's claim that he is medically disabled from all types of gainful employment, sedentary included.  The Board finds that the opinions provided by the VA CBOC physician and Dr. M.D.G. are consistent with the Veteran's disability picture as reflected in the medical records and provide sound reasoning and a clear rationale; as such, they are adequate to decide the claim and ultimately of high probative value.  

Accordingly, the Board finds that, when evaluating the entirety of the Veteran's service-connected disability picture, along with his education and work experience, the evidence of record supports a direct causal relationship between his service-connected disabilities and his unemployability.  On this basis, the criteria to establish entitlement to a TDIU on an extraschedular basis are met.  Accordingly, the claim will be granted.

ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


